         Case 6:18-cv-00307-AA         Document 29       Filed 09/03/20     Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

TANA K. JOHNSON,                                  Case No. 6:18-cv-00307-AA

       Plaintiff,
                                                  ORDER APPROVING PLAINTIFF’S
                    vs.                           MOTION FOR ATTORNEY FEES
                                                  PURSUANT TO 42 U.S.C. §406(b)
COMMISSIONER,
Social Security Administration,

       Defendant.



       After considering Plaintiff's Motion for Attorney Fees, and counsel for Defendant having

no objection, Order is hereby granted in the sum of $12,033.00 for attorney fees pursuant to 42

U.S.C. §406(b). When issuing the § 406(b) check for payment to Plaintiff’s attorney, the

Commissioner is directed to send the full award of $12,033.00, less any applicable processing or

user fees prescribed by statute, to Plaintiff’s attorneys at HARDER, WELLS, BARON &

MANNING, P.C., 474 Willamette Street, Eugene, Oregon 97401. Any amount withheld after all

administrative and court attorney fees are paid should be released to the claimant.


                       3rd day of September 2020.
IT IS SO ORDERED this ____



                                            /s/Ann Aiken
                                           ___________________________________________
                                           United States District Judge

Proposed Order submitted by:
Brent Wells
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
bwells@hwbm.net
Of Attorneys for Plaintiff
